Coleman, J.,
concurring:
I concur in the order of reversal. However, I am of the opinion that the instruction complained of, when read in connection with instruction No. 4, in no way *181prejudiced the defendant. There is no doubt but that the rule of law enunciated by the chief justice is correct. All that the court meant to say by the sentence complained of was that the jury did not have to accept the statement of the defendant as to the necessity of taking the life of the deceased, but that they were the final judges as to whether or not the defendant had reasonable grounds to believe, at the time of the homicide, that such necessity existed. This, I think, is shown by the fact that the phrase complained of was separated from the rest of the sentence by a semicolon, and that the rest of the sentence implied that the defendant had the right, at the time of the homicide', to determine for himself whether or not it was necessary to take the life of the deceased, a right which was clearly and fully set forth in instruction No. 4.
Sanders, J., having taken part in the trial of the case in the lower court, did not participate here.